DETAILED ACTION
Claim(s) 5-8 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DoCoMo (Offline discussion for PDCCH structure, R1-1801196, cited in IDS received August 6, 2020) in view of Lin (US 20130242823 A1).

In regards to claim(s) 5 and 7, NTT DoCoMo (Offline discussion for PDCCH structure, R1-1801196, cited in IDS recieved August 6, 2020) teaches a terminal device comprising: 
reception circuitry configured to and/or programmed to receive 
a sequence of bits on a physical downlink control channel, wherein the sequence of bits is scrambled by a scrambling sequence initialized by a c.sub.init, the c.sub.inti is given at least based on a N.sub.ID and a N.sub.RNTI  ([Proposal 1] teaches a sequence of bits on a PDCCH, wherein the sequence of bits is scrambling sequence initialized by a cinit, the cinit is given at least based on a Nid and a NRNTI, see where it recites, “…Adopt following text proposal for PDCCH scrambling….The scrambling sequence generator shall be initialized with…                
                    
                        
                            c
                        
                        
                            i
                            n
                            i
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    R
                                    N
                                    T
                                    I
                                
                            
                            ∙
                            
                                
                                    2
                                
                                
                                    16
                                
                            
                            +
                            
                                
                                    n
                                
                                
                                    I
                                    D
                                
                            
                             
                             
                             
                        
                    
                    m
                    o
                    d
                     
                    
                        
                            2
                        
                        
                            31
                        
                    
                
             …”), 
 	the N.sub.ID is set at least based on a higher layer parameter in a case that the higher layer parameter is configured and the N.sub.RNTI is given at least based on a cell radio network temporary identifier, and the N.sub.ID is set at least based on a physical layer cell identity in a case that the higher layer parameter is configured and the N.sub.RNTI is not given based on the cell radio network temporary identifier ([Proposal 1] teaches where the N.sub.id is set at least based on a higher layer parameter, control-scrambling identity, in case that the higher layer parameter is configured and the Nrnti is given based on a cell radio network temporary identifier, C-RNTI, and where the N.sub.id. is set 
 “                
                    
                        
                            n
                        
                        
                            i
                            d
                             
                        
                    
                    ∈
                    (
                    0
                    ,
                     
                    1
                    ,
                     
                    …
                    .
                    .
                    
                        
                            2
                        
                        
                            16
                        
                    
                
            -1] equals the higher-layer parameter Control-scrambling-Identity if configured and RNTI is equal to C-RNTI,                 
                    
                        
                            n
                        
                        
                            i
                            d
                        
                    
                    =
                    
                        
                            N
                        
                        
                            i
                            d
                        
                        
                            c
                            e
                            l
                            l
                        
                    
                     
                    o
                    t
                    h
                    e
                    r
                    w
                    i
                    s
                    e
                
            ..”).
	NTT DoCoMo differs from claim 5, in that NTT DoCoMo is silent on a terminal comprising receiving circuitry configured and programmed to receive the sequence of bits on the PDCCH scrambled as described with the remaining elements of claim 5. Despite these differences similar features have been seen in other prior art features involving PDCCH scrambling. Lin (US 20130242823 A1) [Par. 49] teaches base station, eNB, with transmission circuitry (this is intrinsic to the transmission of information) that transmits a sequences of scrambled bits on the PDCCH to the receiving circuitry (receiving circuitry to the reception of information) of a terminal, UE, for the purposes of obtaining downlink control information (DCI).
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify NTT DoCoMo to arrive at the terminal of claim 5, for the purposes of obtaining downlink control information.


 	In regards to claim(s) 6 and 8, NTT DoCoMo teaches a base station device comprising: transmission circuitry configured to and/or programmed to transmit a sequence of bits on a physical downlink control channel, wherein the sequence of bits is scrambled by a scrambling sequence initialized by a c.sub.init, the c.sub.inti is given at least based on a N.sub.ID and a N.sub.RNTI ([Proposal 1] teaches a sequence of bits on a PDCCH, wherein the sequence of bits is scrambling sequence initialized by a cinit, the cinit is given at least based on a Nid and a NRNTI, see where it recites, “…Adopt following text proposal for PDCCH scrambling….The scrambling sequence generator shall be                 
                    
                        
                            c
                        
                        
                            i
                            n
                            i
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    R
                                    N
                                    T
                                    I
                                
                            
                            ∙
                            
                                
                                    2
                                
                                
                                    16
                                
                            
                            +
                            
                                
                                    n
                                
                                
                                    I
                                    D
                                
                            
                             
                             
                             
                        
                    
                    m
                    o
                    d
                     
                    
                        
                            2
                        
                        
                            31
                        
                    
                
             …”), the N.sub.ID is set at least based on a higher layer parameter in a case that the higher layer parameter is configured and the N.sub.RNTI is given at least based on a cell radio network temporary identifier, and the N.sub.ID is set at least based on a physical layer cell identity in a case that the higher layer parameter is configured and the N.sub.RNTI is not given based on the cell radio network temporary identifier([Proposal 1] teaches where the N.sub.id is set at least based on a higher layer parameter, control-scrambling identity, in case that the higher layer parameter is configured and the Nrnti is given based on a cell radio network temporary identifier, C-RNTI, and where the N.sub.id. is set at least based on the physical layer cell identity in a case that the higher layer parameter is configured and the NRNTI is not given based on the C-RNTI  see where it recites,
 “                
                    
                        
                            n
                        
                        
                            i
                            d
                             
                        
                    
                    ∈
                    (
                    0
                    ,
                     
                    1
                    ,
                     
                    …
                    .
                    .
                    
                        
                            2
                        
                        
                            16
                        
                    
                
            -1] equals the higher-layer parameter Control-scrambling-Identity if configured and RNTI is equal to C-RNTI,                 
                    
                        
                            n
                        
                        
                            i
                            d
                        
                    
                    =
                    
                        
                            N
                        
                        
                            i
                            d
                        
                        
                            c
                            e
                            l
                            l
                        
                    
                     
                    o
                    t
                    h
                    e
                    r
                    w
                    i
                    s
                    e
                
            ..”).
NTT DoCoMo differs from claim 6, in that NTT DoCoMo is silent on a base station comprising transmitting circuitry configured and programmed to transmit the sequence of bits on the PDCCH scrambled as described with the remaining elements of claim 6. Despite these differences similar features have been seen in other prior art features involving PDCCH scrambling. Lin (US 20130242823 A1) [Par. 49] teaches base station, eNB, with transmission circuitry (this is intrinsic to the transmission of information) that transmits a sequences of scrambled bits on the PDCCH to the receiving circuitry (receiving circuitry to the reception of information) of a terminal, UE, for the purposes of obtaining downlink control information (DCI).
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify NTT DoCoMo to arrive at the base station of claim 6, for the purposes of obtaining downlink control information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476